Citation Nr: 0004776	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  96-03 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Louis A. DeMier, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to July 
1992.

This appeal arose from a September 1995 rating decision of 
the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to the 
benefits requested.  In January 1996, the veteran testified 
at a personal hearing at the RO.  In April 1999, the hearing 
officer issued a decision which continued the denial of the 
benefits sought.


FINDING OF FACT

The veteran has not been shown by credible medical evidence 
to suffer from an acquired psychiatric disorder, to include 
PTSD or migraine headaches which can be related to his period 
of service.


CONCLUSION OF LAW

The veteran has not presented evidence of well grounded 
claims for service connection for an acquired psychiatric 
disorder, to include PTSD or migraine headaches.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) (West 1991); 
38 C.F.R. §§ 3.304(f), 3.307, 3.309 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).


FACTS

An acquired psychiatric disorder, to include PTSD

The veteran's DD-214 indicated that he had served in 
Southwest Asia from January 15 to April 26, 1991.  His 
primary military occupation was in food service.  He received 
the National Defense Service Medal, the Southwest Asia 
Service Medal and the Kuwaiti Liberation Medal.  There was no 
indication that he had been awarded any combat badges.  His 
personnel records also did not show that he had received any 
injuries or combat awards.

The veteran's service medical records did not indicate any 
complaints of or treatment for a psychiatric disorder.  

The veteran was hospitalized at a VA facility between April 
and May 1993.  He was reportedly admitted for an exacerbation 
of his PTSD symptoms, to include anxiety, irritability, mood 
swings, depression, insomnia, ideas of self-harm, auditory 
hallucinations, repetitive nightmares and fears of being 
persecuted by shadows.  He cried during the interview and he 
appeared to be sad.  He was relevant, coherent and logical.  
He displayed ideas of worthlessness, hopelessness and severe 
depression.  The diagnoses were PTSD and major depression 
with psychotic features.

In March 1994, the veteran submitted a statement concerning 
his reported stressors.  He indicated that a missile had 
almost struck a truck he had been riding in.  At around the 
end of February 1991, he was ordered to pick up pieces of 
enemy bodies.  He stated that a tank with a friend in it was 
destroyed; however, he provided no further details, to 
include the name of this individual or the date of its 
occurrence.  He reported that he had had a nervous breakdown 
while in service after his wife had left him.  This breakdown 
included the development of hallucinations.  His symptoms 
consisted of depression, anxiety, hallucinations, crying 
spells, isolation, low self-esteem, a desire to hurt himself, 
hyperalertness, explosiveness, migraines, a blunted affect, 
helplessness and poor family relationships.

VA afforded the veteran an examination by two psychiatrists 
in March 1994.  He indicated that he felt quite down and 
depressed and he said that he could not tolerate noises.  
During this examination, he admitted that had not been 
engaged in combat.  He claimed that he had flashbacks and 
heard voices.  The objective examination noted that he was 
very verborrheic and monotonous, but he was in contact with 
reality.  He was basically depressed underneath.  He was also 
full of anger, but there was no delusional material elicited.  
He also displayed anger at his superiors in the Army for the 
way that he had reportedly been treated.  He was oriented in 
three spheres and his memory was good.  There was no evidence 
of flashbacks or nightmares which coincided with PTSD 
criteria.  Suicidal rumination was admitted.  The Axis I 
diagnosis was depressive disorder, not otherwise specified; 
the Axis II diagnosis was borderline personality disorder.

The veteran was hospitalized at a VA facility in March 1995 
and from June to July 1995.  He was diagnosed with PTSD on 
both occasions, as well as major depression with psychotic 
features.  During the March 1995 hospitalization, he was 
given Haldol in order to control his auditory hallucinations.  
He was logical, coherent, relevant and not suicidal.  During 
the latter hospitalization, he was admitted because he had 
taken several pills at the behest of voices.  He was placed 
on Risperidine due to a marked blunted affect, detachment, 
hypologia and abolition.  An April 1995 statement from a VA 
physician noted that the veteran had been treated for major 
depression with psychotic features and PTSD since 1990.

The veteran testified at a personal hearing in January 1996.  
He indicated that he and his wife had seen a social worker 
for marital problems while still in service.  He claimed that 
his duties in the Persian Gulf included picking up dead 
bodies and doing guard duty.  He was sent to Germany as a 
cook; while there, he began to experience flashbacks of dead 
bodies.  He thought that people were persecuting him and he 
ran off the base and tried to kill himself.  He claimed that 
he was hospitalized in both a private facility and at an Army 
base in Frankfurt for mental problems.  He further reported 
that he heard the screams of a man who had been run over by a 
tank while in the Gulf after he ran out of a foxhole.  

Between 1992 and 1996, the veteran was seen on an outpatient 
treatment basis by VA.  Various diagnoses, to include PTSD, 
depression and anxiety.  His symptoms included insomnia, 
apathy, irritability, ill humor, anxiety, depression and 
nightmares related to his claimed war experiences. 

The veteran was re-examined by VA in March 1997.  The 
examiner noted that his military occupation was in food 
service.  He stated that when a tank had exploded a fragment 
had fallen close by, which was stressful to him.  He also 
indicated that a lieutenant, whose name he could not recall, 
had ordered him to kill a four-member family that had entered 
his perimeter.  It was reported that he had had nine 
hospitalizations between February and April 1996, three of 
them for drug intoxication.  His chief complaints included 
hearing voices and the sounds of explosions which made him 
very nervous.  He indicated that he had attempted suicide in 
service.  He complained of poor concentration and poor 
memory, as well as nightmares.  He stated that these 
nightmares were of a grenade exploding, covering him with 
blood-he admitted that this was not an actual event.  The 
objective examination noted that he was unshaven but 
adequately groomed.  He was alert and oriented in three 
spheres.  His mood was somewhat depressed and his affect was 
constricted.  His concentration was noted to be good, while 
his memory was fair.  His speech was clear and coherent and 
there was no evidence of either suicidal or homicidal 
ideation.  The Axis I diagnosis was depressive disorder, not 
otherwise specified, with anxiety features and the Axis II 
diagnosis was borderline personality disorder.



Migraine headaches

The veteran's service medical records contained no complaints 
of or treatment for migraine headaches.  

The veteran testified at a personal hearing in January 1996.  
He expressed his belief that his migraines were related to 
his psychiatric disorder.  He stated that a VA emergency room 
doctor had told him that he had migraines.  However, he had 
no objective evidence to offer at the time of the hearing.

VA afforded the veteran outpatient treatment between 1992 and 
1996.  On November 11, 1993, he complained of headaches 
associated with nausea and vomiting, with blurred vision.  He 
claimed that these had started in service.  The diagnosis was 
headaches, rule out migraines versus cluster headaches.  On 
November 29, 1993, he was seen by neurology.  He noted that 
his headaches would take 10 to 15 minutes to reach their 
maximal intensity.  These would start at the left eyebrow and 
the retroocular area, which would then radiate to the 
temporal lobe and to the left or right side of the face and 
occasionally into the shoulder.  These headaches would last 
anywhere from 5 to 24 hours.  They would be associated with 
dizziness, nausea, vomiting, cervical spasms and photophobia.  
The neurological evaluation was within normal limits.  A CT 
scan of the head performed in February 1993 was negative.  
The diagnosis noted that his headaches had vascular 
characteristics.  On February 17, 1994 and May 26, 1995, he 
was diagnosed with migraine headaches.


ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

A review of the pertinent evidence indicates that the veteran 
does appear to suffer from anxiety and a depressive disorder.  
Therefore, it would appear that the existence of a current 
disability has been established.  However, there is no 
indication that the veteran suffered from any psychiatric 
disorder during service, nor was there any objective evidence 
of a relationship between his diagnosed depressive disorder 
and his period of service.  The only opinion relating his 
current complaints to service is the veteran's own; however, 
as a layperson, he is not competent to render an opinion as 
to medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the veteran has failed to present evidence 
of a well grounded claim for service connection for an 
acquired psychiatric disorder.

The veteran has also alleged that he suffers from PTSD 
resulting from his service in the Persian Gulf.  However, 
there is no indication that the veteran was ever involved in 
any combat; in fact, he denied being engaged in combat during 
the March 1994 VA examination.  He had not received any 
combat badges or any injuries.  His military occupational 
specialty was food service.  His personnel records showed he 
served as a cook.  According to Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993), when it has been determined that a veteran was 
not engaged in combat, "...the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor (cite omitted).  Instead, the record must 
contain service records which corroborate the veteran's lay 
testimony as to the occurrence of the alleged stressor."  
See also Swann v. Brown, 5 Vet. App. 229 (1993); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  There is no evidence of 
record that the veteran experienced, witnessed or was 
confronted with an event or events that involved actual or 
threatened death or serious injury to self or others, which 
resulted in a response of intense fear, helplessness or 
horror.  While the veteran has claimed that he picked up 
pieces of bodies, that a truck he was in was almost hit by a 
missile, that a fragment from an exploding tank struck his 
tent, that a friend was killed when the tank he was in was 
destroyed, and that he had been ordered to kill a family of 
four, there is no confirmation in the objective record that 
these events occurred.  Nor has the veteran provided specific 
enough information that could be corroborated through other 
sources.  Clearly, based upon the objective evidence of 
record, there is no indication that he was ever exposed to 
combat with the enemy.

It is noted that the record does contain inpatient and 
outpatient diagnoses of PTSD, based upon history as provided 
by the veteran.  However, two VA examinations, which reviewed 
the entire claims file, were unable to diagnose this 
condition.  Moreover, as noted above, the record does not 
contain objective documentation of a corroborated stressor to 
support these diagnoses.  Therefore, it is found that the 
veteran has not presented evidence of well grounded claim for 
service connection for PTSD.

The veteran has also claimed that he suffers from migraines 
which began in service.  The evidence of record does show 
diagnoses of migraines, thus establishing the existence of a 
current disability.  However, there is no objective 
indication that this disorder was present in service, nor is 
there any objective opinion relating his migraines to his 
period of service.  While the veteran may believe that such a 
connection exists, he is not competent, as a layperson, to 
render an opinion as to medical causation.  See Espiritu, 
supra.  Therefore, it is found that the veteran has failed to 
present evidence of a well grounded claim for service 
connection for migraine headaches.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.

Service connection for migraine headaches is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

